UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6707



ANTHONY BERNARD BURNSIDE,

                                              Plaintiff - Appellant,

          versus


DAVIDA MATHIS,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cv-00423-HMH)


Submitted:   December 13, 2006         Decided:     December 20, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Bernard Burnside, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Bernard Burnside appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal for

the reasons stated by the district court.    Burnside v. Mathis, No.

6:06-cv-00423-HMH (D.S.C. Mar. 16, 2006).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED




                                 - 2 -